Mr. Justice Waterman delivered the opinion of the Court. This being an action to recover rent, appellant was entitled to recoup whatever damages it may have sustained on account of any breach by appellee of the covenants of the lease. The court should therefore not have instructed the jury to find for appellee. Pepper v. Rowley, 73 Ill. 262; Lindley v. Miller, 67 Ill. 244; Lunn v. Gage, 37 Ill. 19; Christy v. Ogle, 33 Ill. 295; Reeves v. Hide, 14 Ill. App. 233. The judgment of the Circuit Court is reversed and the cause remanded.